DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Claim Status
Claims 1, 3-16, and 18-20 are pending.
Claims 1, 12, and 16 are independent.
Claims 1, 3-4, 8, 12, 14, 16, and 18 are currently amended.
Claims 8 and 14 are previously presented.
Claims 11 and 15 are original.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim recites “corrleating” instead of “correlating”
The claim recites “based on first value” instead of “based on the first value”
The claim recites “based on second value” instead of “based on the second value”

Claims 1, 12 and 16 are objected to because of the following informalities: 
The claim recites “indentifying” instead of “identifying”

Claim 14 is objected to because of the following informalities: 
The claim status is (Previously amended) instead of (Previously presented)

Claim 16 is objected to because of the following informalities: 
The claim recites “by by” instead of “by”

Appropriate correction is required.





Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not fully persuasive.
35 U.S.C. 112 Rejections
The prior rejection of claims 1, 3-15, and 18-20 under 35 U.S.C. 112(b) as being indefinite for reciting the relative term “business as usual (BAU)” is withdrawn in view of the current amendment removing the term.
35 U.S.C. 101 Rejections
Applicant’s arguments have been considered but are not persuasive.
Regarding representative claim 1, Applicant argues that the claims recite a technical solution to a technical problem in ecommerce technology by reciting, for example, a “method for improving payment transaction processing by a server computer device by identifying the payment transactions involving partnership offers for improved processing throughput”.  Applicant further argues that the claimed invention improves how a server processes payment transactions involving partnership offers.  Applicant further argues that the technical problem is described at the invention in para. 001.  Applicant further argues that the problem is solved by utilizing multiple levels of tokenization to convey information that enables the server to identify such transactions normal flow of electronic payment transactions processing. “In embodiments, special agreements or offers (e.g., partnership or other offers) that include customized or varying terms and/or different interchange arrangements between parties can be processed without requiring that one or more institutions involved take the payment transaction off the network.  In some embodiments, off-network processing, which can be expensive and complex, can be avoided…”[029].
The argument is not persuasive.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  The specification, including the portions cited by Applicant in the Remarks, merely describe assigning meaning to account numbers, which is an improvement confined to the abstract idea and not a technical improvement.  
35 U.S.C. 103 Rejections
Applicant argues that Dill (US 2015/0032627 A1) is disqualified as prior art because the subject matter and the claimed invention “were, at the time the invention was made, owned by the same person or subject to an obligation of assignment to the same person”.  More specifically, Applicant argues that both Dill and the instant application were assigned to Visa International Service Association at the time the invention was made.
The argument is not persuasive.  As the current application is examined under the first inventor to file provisions of the AIA , Applicant is ostensibly invoking the 35 U.S.C.102(b)(2)(C) exception.  However, the 35 U.S.C. 102(b)(2)(C) exception does not apply to a disclosure that qualifies as prior art under 35 U.S.C. 102(a)(1) (disclosures publicly made before the effective filing date of the claimed invention). In other words, the prior art exception under 35 U.S.C. 102(b)(2)(C) only disqualifies the disclosure as prior art under 35 U.S.C. 102(a)(2). Thus, if the issue date of a U.S. patent or publication date of a U.S. patent application publication or WIPO published international application is before the effective filing date of the claimed invention, it may be prior art under 35 U.S.C. 102(a)(1), regardless of the fact that the subject matter disclosed and the claimed invention are commonly owned or resulted from a joint research agreement.  Here, the publication date of Dill (1/29/2015) is before the effective filing date of the claimed invention (12/11/2019).  Thus, Dill qualifies as prior art under 35 U.S.C. 102(a)(1).  Consequently, the 35 U.S.C. 102(b)(2)(C) exception does not apply.
For the above reasons, Dill is not disqualified as prior art.

Examiner Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Intended Use / Intended Result
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” For method claims, limitations which merely express the intended result of positively recited methods steps are also accorded limited weight.
The following limitations include intended use/intended result limitations:
Claim 1:
for improving payment transaction processing by a server computer device by identifying the payment transactions involving partnership offers for improved processing throughput
Claim 12:
that improves payment transaction processing by identifying the payment transactions involving partnership offers for improved processing throughput
Claim 16:
for improving payment transaction processing by identifying the payment transactions involving partnership offers for improved processing throughput

Claim 16:
a network interface device to receive …
a secure storage device to store …
a token activator to be operated by one or more processors of a server computer … to receive the request and coupled to the storage to activate the PL token by…
Claim 17:
wherein the token activator is further to notify …
Claim 18:
wherein the system is to receive … and is to identify …
Claim 19:
wherein the request from the acquiring entity is in response to an authorization request …
Claim 20:
wherein the authorization request received by the acquiring entity from a point-of-sale (POS) device is based at least in part on a unique private label identification …
to enable the POS device to recognize the PL token

Not Positively Recited
The following limitations are not positively recited and, therefore, do not differentiate the claims from the prior art: 
Claim 1:
wherein the PL token is provisioned at a first level according to, at least, the first product characteristics associated with the PAN and at a second level according to, at least, the second product characteristics associated with the PL partnership offer
wherein the PL token identifies the partnership offer to parties of the payment transaction to allow the payment transaction to be processed without removal of the payment transaction from business-as-usual (BAU) processes over the payment transactions network
Claim 3:
wherein the first plurality of token account ranges is associated with… and the second plurality of token ranges is associated with …
Claim 4:
wherein values associated with an account range definition … are stored in a token vault ….
Claim 5:
wherein the ARDEF file … is stored … at the acquiring entity
Claim 9:
wherein the first level and the second level are selected from a plurality of provisioning levels … and the second personalization profiles are selected from a plurality of personalization profiles


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 16:
network interface device that receives…
secure storage device that stores…
server device that receives…
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the claim recites the limitation "the server computer".  There is insufficient antecedent basis for this limitation in the claim.

Claims 18-20 are rejected by virtue of dependency on base claim 16.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “computer-implemented method”. 
Claim 1 is directed to the abstract idea of provisioning a payment token, which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 1 recites:
1. (Currently Amended) A computer-implemented method for improving payment transaction processing by a server computer device by indentifying the payment transactions involving partnership offers for improved processing throughput, comprising: 
storing, by a server computer device, in a secure storage communicatively coupled to a payment transactions network, a private label (PL) token range assignment file that maps a single primary account number (PAN) range to at least two or more token ranges, the PL token range assignment file comprising: 
a plurality of primary account number (PAN) ranges, 
a first plurality of token account ranges mapped to the plurality of primary PAN ranges, the first plurality of token account ranges associated with the first product characteristics comprising the financial product identification (ID); and
a second plurality of token account ranges mapped to the first plurality of token account ranges, the second plurality of token account ranges associated with second product characteristics including a private label (PL) partnership offer;
correlating a PAN account range of the plurality of primary PAN ranges to any one of the first plurality of token account ranges;
correlating a token account range of the first plurality of token account ranges to any one of the second plurality of token account ranges;
receiving, by the server computer device, over the payment transactions network, a request for a private label (PL) token to be used for a payment transaction associated with a primary account number (PAN) of a payment card and the PL partnership offer between a partner merchant and the issuer; 
retrieving, by the server computer device from the secure storage, a first value from the plurality of primary PAN ranges in the PL token range assignment file based on the PAN; 
retrieving, by the server computer device from the secure storage, a second value from the first plurality of token account ranges in the PL token range assignment file based on first value; 
retrieving, by the server computer device from the secure storage, a third value from the second plurality of token account ranges in the PL token range assignment file based on second value;
generating, by the server computer device, a PL token from at least the first value, the second value, to provision the PL token at multiple levels according to at least the first product characteristics and the second product characteristics; and -3- 
Attorney Docket No.: 4086US01Ref. No.: 134790-250155notifying, by the server computer device, the partner merchant and the issuer of the PL token, the PL token identifying the partnership offer to parties of the payment transaction such that the payment transaction is processed without removal of the payment transaction from the payment transactions network.
The limitations delineated in bold above describe provisioning a payment token.  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “server computer device” and “secure storage” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of provisioning a payment token.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of provisioning a private label token using computer technology (e.g. “server computer device” and “secure storage”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claims 12 and 16 recite substantially similar limitations to representative claim 1 and are rejected accordingly.  Dependent claims 3-11, 13-15, and 17-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dill (US 2015/0032627 A1) in view of Tomchek (US 2009/0254462 A1).

Regarding claims 1, 12, 16, Dill discloses a computer-implemented method and associated system/computer device, comprising: 
storing, by a server computer device, in a secure storage communicatively coupled to a payment transactions network, a private label (PL) token range assignment file that maps a single primary account number (PAN) range to at least two or more token ranges, the PL token range assignment file comprising: 
a plurality of primary account number (PAN) ranges (see FIG. 6; Fig. 8 token registry 202A; para. 0043, 0104) 
a first plurality of token account ranges mapped to the plurality of primary PAN ranges, the first plurality of token account ranges associated with first product characteristics comprising the financial product identification (ID) (see FIG. 6; Fig. 8 token registry 202A; para. 0043, 0104)
correlating a PAN account range of the plurality of primary PAN ranges to any one of the first plurality of token account ranges (see FIG. 6; Fig. 8 token registry 202A; para. 0043, 0104);
receiving, by the server computer device, over the payment transactions network, a request for token to be used for a payment transaction associated with a primary account number (PAN) of a payment card (see para. 0098-0104); 
retrieving, by the server computer device from the secure storage, a first value from the plurality of primary PAN ranges in the token range assignment file based on the PAN (see para. 0098-0104); 
retrieving, by the server computer device from the secure storage, a second value from the first plurality of token account ranges in the token range assignment file based on first value (see para. 0098-0104);
generating, by the server computer device, a token from at least the first value, the second value to provision the token at multiple levels according to at least the first product characteristics and the second product characteristics (see para. 0098-0104); and -3- 
Attorney Docket No.: 4086US01Ref. No.: 134790-250155notifying, by the server computer device, the issuer of the token (see para. 0098-0104).
Dill does not explicitly disclose, but Tomchek teaches:
a second plurality of token account ranges mapped to the first plurality of token account ranges, the second plurality of token account ranges associated with second product characteristics including a private label (PL) partnership offer (see Fig. 6, para. 0040, 0051-0053); 
correlating a token account range of the first plurality of token account ranges to any one of the second plurality of token account ranges (see Fig. 6, paa. 0040, 0051-0053);
a private label (PL) token associated with a PL partnership offer between a partner merchant and the issuer (see Fig. 6, para. 0040, 0051-0053)
retrieving, by the server computer device from the secure storage, a third value from the second plurality of token account ranges in the PL token range assignment file based on second value (see Fig. 6, para. 0040, 0051-0053); 
generating a PL token from the to provision the PL token at multiple levels (see Fig. 6, para. 0040, 0051-0053); and
notifying the partner merchant of the PL token, wherein the PL token identifies the partnership offer to parties of the payment transaction to allow the payment transaction to be processed without removal of the payment transaction from the payment transactions network (see Fig. 6, para. 0040, 0051-0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the token provisioning of Dill to include the features taught by Tomchek as discussed above.
One skilled in the art would have been motivated to make the modification in order to permit members to use third party processor BINS for the card product that can be private label and third party processor brand (see Tomchek, para. 0051).

Regarding claim 3, the combination as set forth above discloses further comprising associating the first plurality of token account ranges with a  first personalization profile that includes the first product characteristics associated with the PAN including at least the financial product identifier and a funding source of the payment card, (see Dill FIG. 6; Fig. 8 token registry 202A; para. 0043, 0104), and associating the second plurality of token account ranges with a second personalization profile that includes at least the second product characteristics associated with the PL partnership offer including identification and credit terms of the partnership offer (see Tomchek Fig. 6, para. 0040, 0051-0053).

Regarding claim 4, the combination as set forth in regards to claim 3 above discloses further comprising storing values associated with an account range definition (ARDEF) file including the first product characteristics associated with the PAN and the second product characteristics associated with PL partnership offer in a token vault communicatively coupled to the payment transactions network (see Dill FIG. 6; Fig. 8 token registry 202A; para. 0043, 0104; Tomchek, para. 0040).  

Regarding claim 5, Tomchek teaches storing the ARDEF file or a file similar to the ARDEF file associated with the PL token at an acquiring entity (see para. 0076).  

Regarding claim 6, Dill discloses receiving the request from an issuer, the request originating from an issuer app of a mobile device of the consumer (see para. 0098).  

Regarding claims 7 and 18, Tomchek teaches receiving, by the server computing device, over the payment transactions network, a -4- Attorney Docket No.: 4086US01Ref. No.: 134790-250155request from an acquiring entity to authorize, clear, and settle a transaction using the PL token (see para. 0053).  

Regarding claim 8, Dill discloses accessing, by the server computer device, the token vault; and detokenizing, by the server computer device, the transaction (see para. 0127).  

Regarding claim 9, the combination as set forth in regards to claim 3 above discloses selecting the first level and the second level from a plurality of provisioning levels and selecting the first and the second personalization profiles from a plurality of personalization profiles (see Dill FIG. 6; Fig. 8 token registry 202A; para. 0043, 0104; Tomchek Fig. 6, para. 0040, 0051-0053).  

Regarding claim 10, Tomchek teaches selecting the partner merchant from a plurality of partner merchants on the payment transactions network (see Fig. 6, para. 0040, 0051-0053).

Regarding claim 11, Tomchek teaches wherein the partner merchant includes a single partner merchant and the payment transactions network includes a closed loop network  (see Fig. 6, para. 0040, 0051-0053).

Regarding claim 13, Dill discloses establishing a secure channel over the payment transactions network and receiving the request for the PL token is received from via a partner digital wallet of the partner merchant over the secure channel. (see para. 0098).  

Regarding claim 14, Dill discloses wherein the server computer device is coupled to a token vault comprising a secure storage to store the private label (PL) token range assignment file (see para. 0127).  

Regarding claim 15, Tomchek teaches wherein the product characteristics associated with the partnership offer include details of a customized agreement between the partner merchant and the issuer including promotional credit terms for a consumer associated with the payment card (see Fig. 6, para. 0040, 0051-0053).

Regarding claim 19, Tomchek teaches wherein the request from the acquiring entity is sent in response to an authorization request received by the acquiring entity from a point-of- sale (POS) device of the merchant (see Fig. 6, para. 0040, 0051-0053).

Regarding claim 20, Tomchek teaches wherein the authorization request is based at least in part on a unique private label identification (PLAID) that enables the POS device to recognize the PL token (see Fig. 6, para. 0040, 0051-0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692